Case 19-70219-hdh13 Doc 26 Filed 08/29/19            Entered 08/29/19 09:52:47       Page 1 of 1




Monte J. White and Associates
Monte J. White
1106 Brook Ave, Hamilton Place
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 Fax
                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                      WICHITA FALLS DIVISION

IN RE:                                               §
                                                     §
Stephen Douglas Bradford                             §       CASE NO. 19-70219-hdh-13
AND                                                  §
Lea Ann Bradford                                     §       Hearing on 9/4/2019
DEBTORS                                              §       1:30 P.M.


                            AMENDED NOTICE OF HEARING ON
                       DEBTORS' MOTION TO EXTEND AUTOMATIC STAY

         COME NOW Stephen Douglas Bradford and wife, Lea Ann Bradford, Debtors, and file this
Notice of Hearing. Attorney for Debtors hereby notifies that hearing on Debtors' Motion to Extend
Automatic Stay is set before the Honorable Judge Harlin D. Hale, at 1:30 P.M., 09/04/2019 at 1100
Commerce, 14th Floor, Courtroom 3, Dallas, TX 75242. Debtors will appear by phone.


                                                     Respectfully submitted,

                                                     /s/Monte J. White
                                                     Attorney for Debtors


                                   CERTIFICATE OF SERVICE

        The undersigned hereby certified that on August 29, 2019, a true and correct copy of the
foregoing was served on all parties in interest on the mailing matrix by ECF and/or regular mail:

                                                     /s/Monte J. White,
                                                     Attorney for Debtors
